Case 8:19-cv-01997-JLS-ADS Document 1 Filed 10/21/19 Page 1 of 16 Page ID #:1




     Ross Cornell, Esq. (SBN 210413)
 1   LAW OFFICES OF ROSS CORNELL, APC
 2
     Email: ross.law@me.com
     111 W. Ocean Blvd., Suite 400
 3   Long Beach, CA 90802
     Phone: (562) 612-1708
 4   Fax: (562) 394-9556
 5
     Attorneys of Record for Plaintiff,
 6   Bryan Williams
 7
                            UNITED STATES DISTRICT COURT
 8

 9
                           CENTRAL DISTRICT OF CALIFORNIA

10
     Bryan Williams,                                  Case No. 8:19-cv-1997
11

12                    Plaintiff,                      COMPLAINT
13
                      v.
14

15
     Mike Tadros dba Allstate Insurance; Tony
16   Jalali and Does 1-10, inclusive,
17

18                    Defendants.
19

20
           Plaintiff, Bryan Williams, hereby complains and alleges as follows:

21

22                                 NATURE OF THE ACTION
23                1. This is an action seeking to remedy unlawful discrimination by
24   the Defendants against the Plaintiff in the Defendants’ places of public
25   accommodation in violation of the Americans with Disabilities Act [42 U.S.C. §
26   12101, et seq.] (the “ADA”) and the Unruh Civil Rights Act [California Civil Code
27
     § 51, et seq.] (the “Unruh Act”).
28                                          -1-
                                          COMPLAINT
29

30

31
Case 8:19-cv-01997-JLS-ADS Document 1 Filed 10/21/19 Page 2 of 16 Page ID #:2




 1
                                           PARTIES
 2                2. Plaintiff, Bryan Williams, is paraplegic, requires the use of a
 3   wheelchair for mobility purposes, and is therefore a “person with a disability”
 4   within the meaning of the ADA and Cal. Government Code § 12926.
 5                3. The Defendants (defined below) discriminated against
 6   Plaintiff in the full and equal enjoyment of the goods, services, facilities,
 7
     privileges, advantages, or accommodations on the basis of Plaintiff’s disability at
 8
     the Subject Property (defined below) in violation of the ADA [42 U.S.C. §§
 9
     12182(a), 12182(b)(2)(A)(iv) and 12182(b)(2)(A)(v)].
10
                  4. The Defendant’s failure to make reasonable modifications in
11
     policies, practices, or procedures when such modifications are necessary to afford
12
     goods, services, facilities, privileges, advantages, or accommodations to
13

14
     individuals with disabilities prevented Plaintiff from enjoying fair and equal access

15   to the Subject Property (defined below) in violation of the ADA [42 U.S.C. §
16   12182(b)(2)(A)(ii)].
17                5. Defendant, Tony Jalali, owns, operates, or leases real property
18   located at 2601 W Ball Rd., Anheim, CA 92804, also known as Orange County
19   Assessor’s Parcel No. 126-215-38 (the “Subject Property”).
20                6. Defendant, Mike Tadros dba Allstate Insurance, owns, operates,
21
     or leases real property located at the “Subject Property.”
22
                  7. The Subject Property is a commercial facility open to the general
23
     public, is a public accommodation, and is a business establishment insofar as
24
     goods and/or services are made available to the general public thereat. Defendant
25
     Does 1 through 10, inclusive, are sued herein under fictitious names. Their true
26
     names and capacities are unknown to the Plaintiff. When their true names and
27

28                                            -2-
                                            COMPLAINT
29

30

31
Case 8:19-cv-01997-JLS-ADS Document 1 Filed 10/21/19 Page 3 of 16 Page ID #:3




 1
     capacities are ascertained, Plaintiff will amend this complaint by inserting their
 2   true names and capacities herein. Plaintiff is informed and believes and thereon
 3   alleges that each of the fictitiously named Defendants are responsible in some
 4   manner for the occurrences herein alleged, and that the harm to Plaintiff herein
 5   alleged were proximately caused by those Defendants.
 6

 7
                                JURISDICTION AND VENUE
 8
                   8.   This Court has jurisdiction over the subject matter of this action
 9
     pursuant 28 U.S.C. § 1331 and 28 U.S.C. §§ 1343(a)(3) and 1343(a)(4) for
10
     violations of the ADA.
11
                   9.   This Court has supplemental jurisdiction over the state law
12
     claims alleged herein under the Unruh Act because the state law claim is an
13

14
     attendant and related cause of action that arises from the same nucleus of operative

15   facts and arising out of the same transaction or occurrence as the federal law
16   claims set forth herein.
17                 10. Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)
18   based on the fact that the real property that is the subject of this action is located in
19   this district and the Plaintiff’s causes of action arose in this district.
20

21
                                   STATEMENT OF FACTS
22
                   11. Parking spaces, accessible aisles, paths of travel, signage,
23
     doorways, service counters, customer areas and goods/services are among the
24
     facilities, privileges and advantages offered by the Defendants to patrons of the
25
     Subject Property.
26

27

28                                             -3-
                                             COMPLAINT
29

30

31
Case 8:19-cv-01997-JLS-ADS Document 1 Filed 10/21/19 Page 4 of 16 Page ID #:4




 1

 2                12.   The Subject Property does not comply with the minimum
 3   requirements of the ADA and is therefore not equally accessible to Plaintiff or
 4   similarly situated persons with mobility disabilities.
 5                13.   In September, 2019 and continuously from that time to the
 6   present, and currently, the Subject Property has not been in compliance with the
 7
     ADA (the “Barriers”):
 8
                         A.    The Subject Property lacks the minimum required
 9
     number of ADA compliant accessible parking spaces.
10
                         B.    There was no diagonal striped marking and no blue
11
     border around where an access aisle is supposed to exist adjacent to any designated
12
     accessible parking space(s) serving the Subject Property.
13

14
                         C.    The designated “accessible” parking space(s) and/or blue

15   striped access aisles provided at the Subject Property are smaller than permitted by
16   the ADA.
17                       D.    The designated “accessible” parking spaces at the Subject
18   Property do not provide accessible parking signage as required by the ADA.
19   Among other things, they fail to provide tow-away signage and “Minimum Fine
20   $250” signage as required by the ADA and state law to be posted near the
21
     designated accessible parking space(s).
22
                         E.    The designated “accessible” parking spaces at the Subject
23
     Property do not provide the universal symbol of accessibility.
24
                         F.    There is no twelve-inch high “NO PARKING” lettering
25
     on the blue-striped parking access aisle(s) serving the Subject Property.
26

27

28                                           -4-
                                           COMPLAINT
29

30

31
Case 8:19-cv-01997-JLS-ADS Document 1 Filed 10/21/19 Page 5 of 16 Page ID #:5




 1
                         G.    There was no designated “van accessible” parking space
 2   with a corresponding 96” access aisle opposite the driver’s side when the vehicle is
 3   going forward into the parking space and no sign or additional language stating
 4   “Van Accessible” below the symbol of accessibility located in a manner that is not
 5   obstructed.
 6                       H.    The designated accessible parking spaces serving the
 7
     Subject Property were not located closest to the accessible entrance but, instead,
 8
     were located at an unreasonable distance or across a hazardous vehicular route
 9
     where safer alternative accommodations are possible.
10
                         I.    Accessible paths of travel serving the Subject Property
11
     contain changes in level greater than ½ inch (13mm) with no compliant curb cuts
12
     or curb ramps.
13

14
                         J.    There were no accessible paths of travel from public

15   transportations stops, accessible parking, public streets and sidewalks to the
16   building entrances serving the Subject Property.
17                       K.    The paths of travel and turning radiuses serving the
18   interior of business locations at the Subject Property do not comply with the ADA
19   because they provide unreasonably narrow paths of travel and turning radiuses.
20                       L.    The service counters, point of sale machines and/or self-
21
     serve equipment serving the Subject Property are not within an operable reach
22
     range.
23
                   14.   Plaintiff personally encountered one or more of the Barriers
24
     at the Subject Property in September, 2019.
25
                   15.   From September, 2019 to the present, the Plaintiff has been
26

27

28                                           -5-
                                           COMPLAINT
29

30

31
Case 8:19-cv-01997-JLS-ADS Document 1 Filed 10/21/19 Page 6 of 16 Page ID #:6




 1
     deterred from the Subject Property because of his knowledge of the existence of
 2   Barriers.
 3                16.   The existence of Barriers, the implementation of discriminatory
 4   policies, practices and procedures, and other ADA violations at the Subject
 5   Property caused Plaintiff difficulty, discomfort or embarrassment or reasonably
 6   dissuaded or deterred Plaintiff from accessing the Subject Property on particular
 7
     occasions between September, 2019 and the present.
 8
                  17.   Plaintiff would like to return and patronize the Subject Property
 9
     and use the business establishments thereat and intends to do so in the near future
10
     but will be deterred from doing so until all ADA violations are remediated.
11
                  18.   On information and belief, the remediation of violations
12
     identified hereinabove, to be identified by the Defendants in discovery, and to be
13

14
     discovered by Plaintiff’s experts are all readily achievable in that the removal of

15   them by the Defendants is and has been easily accomplishable without much
16   difficulty or expense.
17                19.   Defendants violated the ADA by failing to remove all mobility-
18   related architectural barriers at the Subject Property. On information and belief,
19   Plaintiff alleges that the failure to remove barriers has been knowing, willful and
20   intentional because the barriers described herein are clearly visible and tend to be
21
     obvious even to a casual observer and because the Defendants operate the Subject
22
     Property and have control over conditions thereat and as such they have, and have
23
     had, the means and ability to make the necessary remediation of access barriers if
24
     they had ever so intended.
25
                  20.   On information and belief, access barriers at the Subject
26

27

28                                           -6-
                                           COMPLAINT
29

30

31
Case 8:19-cv-01997-JLS-ADS Document 1 Filed 10/21/19 Page 7 of 16 Page ID #:7




 1
     Property are being consciously ignored by the Defendants; the Defendants have
 2   knowingly disregarded the ongoing duty to remove the Barriers in compliance with
 3   the ADA. Plaintiff further alleges on information and belief that there are other
 4   ADA violations and unlawful architectural barriers at the Subject Property that
 5   relate to Plaintiff’s mobility disability that will be determined in discovery, the
 6   remediation of which is required under the ADA.
 7
                  21.    Plaintiff hereby seeks to remediate and remove all barriers
 8
     related to his disability, whether presently known or unknown. As the court held
 9
     in Doran v. 7-11. Inc., 506 F.3d 1191 (9th Cir. 2008):
10
           “[W]here a disabled person has Article III standing to bring a claim for
11         injunctive relief under the ADA because of at least one alleged statutory
12         violation of which he or she has knowledge and which deters access to, or
           full use and enjoyment of, a place of public accommodation, he or she may
13
           conduct discovery to determine what, if any, other barriers affecting his or
14         her disability existed at the time he or she brought the claim. This list of
15         barriers would then in total constitute the factual underpinnings of a single
           legal injury, namely, the failure to remove architectural barriers in violation
16
           of the ADA, which failure actually harmed the disabled person by deterring
17         that disabled person from visiting a facility that otherwise would have been
           visited at a definite future time, yielding Article III standing.”
18

19                22.    Even if strictly compliant barrier removal were determined to
20   be structurally or otherwise impracticable, there are many alternative methods of
21
     providing accommodations that are readily apparent and that could provide a
22
     greater degree of accessibility to the Plaintiff and similarly situated persons but for
23
     the Defendants’ discriminatory policies, practices and procedures and Defendants’
24
     conscious indifference to their legal obligations and to the rights of persons with
25
     mobility disabilities. Defendants’ failure to implement reasonable available
26

27

28                                            -7-
                                            COMPLAINT
29

30

31
Case 8:19-cv-01997-JLS-ADS Document 1 Filed 10/21/19 Page 8 of 16 Page ID #:8




 1
     alternative methods of providing access violates the ADA [42 U.S.C. §
 2   12182(b)(2)(A)(v)].
 3                23.    The violations and references to code sections herein are not
 4   all-inclusive. Plaintiff will amend this complaint to provide a complete description
 5   of the full scope of ADA violations after conducting a comprehensive expert site
 6   inspection and other discovery. For the purposes of this Complaint, Plaintiff
 7
     asserts that the barriers alleged herein violate one or more of the ADA’s
 8
     implementing regulations. The Defendants have maintained and continue to
 9
     maintain discriminatory policies, procedures and practices that disregard their
10
     obligations under the ADA by allocating resources for physical improvements to
11
     the Subject Property that were did not provide legally required accessibility
12
     improvements, by failing to conduct ADA self-inspections or create ADA
13

14
     compliance plans regarding the Subject Property, by causing alterations to be made

15   to the Subject Property in disregard of ADA requirements, and for failing and
16   refusing to make necessary accommodations for persons with mobility disabilities
17   at the Subject Property. Plaintiff seeks a declaration that the Defendants’ disability
18   rights compliance policies, procedures and practices are discriminatory and violate
19   the ADA.
20

21
                               FIRST CAUSE OF ACTION
22                            Discrimination Based on Disability
23
                                 [42 U.S.C. §§ 12101, et seq.]
                              By Plaintiff against all Defendants
24

25
                  24.    Plaintiff re-alleges and incorporates by reference as though
26
     fully set forth herein the allegations contained in all prior paragraphs of this
27
     complaint.
28                                            -8-
                                            COMPLAINT
29

30

31
Case 8:19-cv-01997-JLS-ADS Document 1 Filed 10/21/19 Page 9 of 16 Page ID #:9




 1
                  25.    The ADA obligates owners, operators, lessees and lessors of
 2   public accommodations to ensure that the privileges, advantages, accommodations,
 3   facilities, goods and services are offered fully and equally to persons with
 4   disabilities, including the Plaintiff and others similarly situated [42 U.S.C. §
 5   12182(a)].
 6                26.    Discrimination is defined in the ADA, inter alia, as follows:
 7
                         A.     A failure to remove architectural barriers where such
 8
     removal is readily achievable [42 U.S.C. § 12182(b)(2)(A)(iv)]. Architectural
 9
     barriers are identified and described in the Americans with Disabilities Act
10
     Accessibility Guidelines (the “ADAAG”) [28 C.F.R. Part 36, Appendix “D”].
11
                         B.     A failure to make alterations in such a manner that, to the
12
     maximum extent feasible, the altered portions of the facility are readily accessible
13

14
     to and usable by individuals with disabilities, including individuals who use

15   wheelchairs or to ensure that, to the maximum extent feasible, the path of travel to
16   the altered area and the bathrooms, telephones, and drinking fountains serving the
17   altered area, are readily accessible to and usable by individuals with disabilities [42
18   U.S.C. § 12183(a)(2)].
19                       C.     Where an entity can demonstrate that the removal of a
20   barrier is not readily achievable, a failure to make such goods, services, facilities,
21
     privileges, advantages, or accommodations available through alternative methods
22
     if such methods are readily achievable [42 U.S.C. § 12182(b)(2)(A)(v)].
23
                         D.     A failure to make reasonable modifications in
24
     policies, practices, or procedures, when such modifications are necessary to afford
25
     such goods, services, facilities, privileges, advantages, or accommodations to
26
     individuals with disabilities, unless the entity can demonstrate that making such
27

28                                            -9-
                                            COMPLAINT
29

30

31
Case 8:19-cv-01997-JLS-ADS Document 1 Filed 10/21/19 Page 10 of 16 Page ID #:10




 1
      modifications would fundamentally alter the nature of such goods, services,
 2    facilities, privileges, advantages, or accommodations [42 U.S.C. §
 3    12182(b)(2)(A)(ii)].
 4                27.    The ADA, the ADAAG’s 1991 Standards (the “1991
 5    Standards”) and 2010 Standards (the “2010 Standards”), and the California
 6    Building Code (the “CBC”) contain minimum standards that constitute legal
 7
      requirements regarding wheelchair accessibility at places of public
 8
      accommodation:
 9
                         A.    If parking spaces are provided for self-parking by
10
      employees or visitors, or both, then the subject property must provide at least the
11
      minimum required number of accessible parking spaces. Accessible parking
12
      spaces must be marked to define their width and must have an adjacent ADA
13

14
      compliant access aisle. Accessible parking spaces must be at least 96 inches wide

15    and van parking spaces must be at least 132 inches wide except that van parking
16    spaces can be 96 inches wide where the access aisle is not less than 96 inches
17    wide [1991 Standards § 4.1.2(5); 2010 Standards § 208 and 502.2]. Here, the
18    Subject Property does not comply with the ADA.
19                       B.    To qualify as a reserved handicap parking space, the
20    space must be properly marked and designated. Under the ADA, the method,
21
      color of marking and length of the parking space are to be addressed by state or
22
      local laws of regulations [1991 Standards § 4.6; 2010 Standards §§ 502, 502.3.3
23
      and 503].
24
                         C.    To properly and effectively reserve a parking space for
25
      persons with disabilities, each parking space must be at least 216 inches in length
26
      [CBC § 11B-502.2].
27

28                                           -10-
                                           COMPLAINT
 29

 30

 31
Case 8:19-cv-01997-JLS-ADS Document 1 Filed 10/21/19 Page 11 of 16 Page ID #:11




 1
                         D.    Each parking space reserved for persons with disabilities
 2    shall be identified by a reflectorized sign permanently posted immediately
 3    adjacent to and visible from each stall or space, consisting of the International
 4    Symbol of Accessibility in white on a dark blue background. The sign shall not be
 5    smaller than 70 square inches (4516 mm2) in area and, when in a path of travel,
 6    shall be posted at a minimum height of 80 inches (2032 mm) from the bottom of
 7
      the sign to the parking space finished grade. Signs may also be centered on the
 8
      wall at the interior end of the parking space. An additional sign or additional
 9
      language below the symbol of accessibility shall state "Minimum Fine $250"
10
      [2010 Standards § 502.6; CBC § 1129B.4].
11
                         E.    Signs identifying accessible parking spaces must include
12
      the International Symbol of Accessibility [2010 Standards §§ 502.6].
13

14
                         F.    To properly and effectively reserve a parking space for

15    persons with disabilities, the surface of the access aisle must have a blue
16    border; the words “NO PARKING” in letters at least a foot high must be
17    painted on the access aisle [CBC § 1129B.3].
18                       G.    One in every eight accessible spaces, but not less than
19    one, must be served by a loading and unloading access aisle 96 inches (2438 mm)
20    wide minimum placed on the side opposite the driver’s side when the vehicle is
21
      going forward into the parking space and shall be designated van accessible. Van
22
      accessible spaces must have an additional sign or additional language stating "Van
23
      Accessible" below the symbol of accessibility. Signs identifying accessible
24
      parking spaces must be located so they cannot be obscured by a vehicle parked in
25
      the space [1991 Standards § 4.6; 2010 Standards §§ 502; CBC §§ 1129B.3
26
      and B4].
27

28                                           -11-
                                           COMPLAINT
 29

 30

 31
Case 8:19-cv-01997-JLS-ADS Document 1 Filed 10/21/19 Page 12 of 16 Page ID #:12




 1
                         H.     Accessible parking spaces serving the Subject Property
 2    must be located on the shortest accessible route of travel from adjacent parking to
 3    an accessible entrance. In buildings with multiple entrances with adjacent parking,
 4    accessible parking spaces must be dispersed and located closest to the accessible
 5    entrances [1991 Standards § 4.6.2; 2010 Standards § 208.3.1].
 6                       I.     Changes in levels along an accessible route greater
 7
      than 1/2 in (13 mm) require the provision of a curb ramp, ramp, elevator, or
 8
      platform lift [1991 Standards § 4.3.8; 2010 Standards §§ 303.4, 405, and
 9
      406].
10
                         J.     At least one accessible route must be provided from
11
      public transportation stops, accessible parking, and accessible passenger
12
      loading zones, and public streets or sidewalks to the accessible building
13

14
      entrance they serve. The accessible route must, to the maximum extent

15    feasible, coincide with the route for the general public, must connect
16    accessible buildings, facilities, elements, and spaces that are on the same
17    site, and at least one accessible route must connect accessible building or
18    facility entrances with all accessible spaces and elements and with all
19    accessible dwelling units within the building or facility [1991 Standards §§
20    4.1.2(1) and 4.3.2; 2010 Standards §§ 206 and 401].
21
                         K.     The minimum clear width of an accessible route is
22
      36 in (915 mm), except at where a person in a wheelchair must make a turn
23
      around an obstruction, in which case the minimum clear width of the
24
      accessible route is set forth in Figures 7(a) and 7(b) [1991 Standards § 4.3].
25
                         L.     In public accommodations where counters have cash
26

27

28                                           -12-
                                           COMPLAINT
 29

 30

 31
Case 8:19-cv-01997-JLS-ADS Document 1 Filed 10/21/19 Page 13 of 16 Page ID #:13




 1
      registers or are provided for sales or distribution of goods or services to the public,
 2    at least one of each type of counter must have a portion that is at least 36 in
 3    (915mm) in length with a maximum height of 36 in (915 mm) above the finished
 4    floor. The checkout counter surface height can be no more than 38 inches
 5    maximum above the finished floor or ground. The top of the counter edge
 6    protection can be up to 2 inches above the top of the counter surface on the
 7
      aisle side of the checkout counter. Clear floor space that allows a forward
 8
      or parallel approach by a person using a wheelchair must be provided at
 9
      controls, dispensers, receptacles and other operable equipment [1991
10
      Standards §§ 7.1(1), 7.2, 4.27.2; 2010 Standards §§ 309.2, 902.3, 904.3.2 and
11
      904.3.3].
12
                   28.    The Defendants have failed to comply with minimum
13

14
      ADA standards and have discriminated against Plaintiff on the basis of

15    Plaintiff’s mobility disability. Each of the barriers and accessibility
16    violations set forth above is readily achievable to remove, is the result of an
17    alteration that was completed without meeting minimum ADA standards,
18    or could be easily remediated by implementation of one or more available
19    alternative accommodations. Accordingly, the Defendants have violated
20    the ADA.
21
                   29.    The Defendants are obligated to maintain in operable
22
      working condition those features of the Subject Property’s facilities and
23
      equipment that are required to be readily accessible to and usable by
24
      Plaintiff and similarly situated persons with disabilities [28 C.F.R. §
25
      36.211(a)]. The Defendants failure to ensure that accessible facilities at the
26

27

28                                             -13-
                                             COMPLAINT
 29

 30

 31
Case 8:19-cv-01997-JLS-ADS Document 1 Filed 10/21/19 Page 14 of 16 Page ID #:14




 1
      Subject Property were available and ready to be used by the Plaintiff
 2    violates the ADA.
 3                30.    The Defendants have a duty to remove architectural
 4    barriers where readily achievable, to make alterations that are consistent
 5    with minimum ADA standards and to provide alternative accommodations
 6    where necessary to provide wheelchair access. The Defendants benign
 7
      neglect of these duties, together with their general apathy and indifference
 8
      towards persons with disabilities, violates the ADA.
 9
                  31.    The Defendants have an obligation to maintain policies,
10
      practices and procedures that do not discriminate against the Plaintiff and
11
      similarly situated persons with mobility disabilities on the basis of their
12
      disabilities. The Defendants have maintained and continue to maintain a policy
13

14
      of disregarding their obligations under the ADA, of allocating resources for

15    improvements insufficient to satisfy legal requirements regarding accessibility
16    improvements, of failing to conduct ADA self-inspections or create ADA
17    compliance plans, of causing alterations to be made to the Subject Property in
18    disregard of ADA requirements, and of failing and refusing to make necessary
19    accommodations for persons with mobility disabilities at the Subject Property, in
20    violation of the ADA.
21
                  32.    The Defendants wrongful conduct is continuing in that
22
      Defendants continue to deny full, fair and equal access to their business
23
      establishment and full, fair and equal accommodations, advantages,
24
      facilities, privileges and services to Plaintiff as a disabled person due to
25
      Plaintiff’s disability. The foregoing conduct constitutes unlawful
26
      discrimination against the Plaintiff and other mobility disabled persons
27

28                                           -14-
                                           COMPLAINT
 29

 30

 31
Case 8:19-cv-01997-JLS-ADS Document 1 Filed 10/21/19 Page 15 of 16 Page ID #:15




 1
      who, like the Plaintiff, will benefit from an order that the Defendants
 2    remove barriers and improve access by complying with minimum ADA
 3    standards.
 4

 5                             SECOND CAUSE OF ACTION
 6                             Violations of the Unruh Rights Act
                                [Cal. Civil Code § 51, et seq.]
 7
                               By Plaintiff against all Defendants
 8

 9                 33.     Plaintiff re-alleges and incorporates by reference as though
10    fully set forth herein the allegations contained in all prior paragraphs of this
11    complaint.
12
                   34.    The foregoing violations of the ADA constitute per se
13
      violations of the Unruh Act [Cal. Civil Code § 51(f)].
14
                   35.    Plaintiff personally encountered Barriers at the Subject
15
      Property and has experienced, difficulty, discomfort or embarrassment or
16
      has been reasonably dissuaded or deterred from accessing the Subject
17
      Property on particular occasions due to ADA violations which would have
18

19
      actually denied Plaintiff full and equal access if he had attempted to access
20    the Subject Property on those particular occasions.
21                 36.    Due to the unlawful discrimination set forth above,
22    Plaintiff has been denied the right and entitlement to full and equal
23    accommodations, advantages, facilities, privileges or services by the
24    Defendants at the Subject Property in violation of the Unruh Act.
25

26

27

28                                             -15-
                                             COMPLAINT
 29

 30

 31
Case 8:19-cv-01997-JLS-ADS Document 1 Filed 10/21/19 Page 16 of 16 Page ID #:16




 1

 2

 3

 4

 5                              PRAYER FOR RELIEF
 6          Plaintiff prays to this Court for injunctive, declaratory and all other
 7
      appropriate relief under the ADA and the Unruh Act, including but not
 8
      limited to reasonable attorney’s fees, litigation expenses and costs of suit
 9
      pursuant to 42 U.S.C. § 12205 and Cal. Civil Code § 52.
10
            Note: Plaintiff is not invoking Cal. Civil Code § 55 and does
11          not seek injunctive relief under the Disabled Persons Act at all.
12
      Respectfully submitted,
13

14    Dated: October 16, 2019       LAW OFFICES OF ROSS CORNELL, APC
15

16
                                    By: /s/ Ross Cornell
17                                      Ross Cornell, Esq.,
                                        Attorneys for Plaintiff,
18
                                        Bryan Williams
19

20

21

22

23

24

25

26

27

28                                         -16-
                                         COMPLAINT
 29

 30

 31
